DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-8, 10-11, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 2017/0167744 – previously cited) in view of MacKenzie (US 2009/0056649 – previously cited) and Greene (US 2011/0151387).

Regarding claim 1, Arensmeier teaches an HVAC system comprising: 
a heated air furnace (136, Fig. 2A, paragraph [0009]) including a gas valve (128, Fig. 2A, see paragraph [0066]),
a electronically controlled circulator motor (108, Fig. 2A, see paragraph [0015], see paragraph [0130] which notes that the blower 108 has a motor) to circulate heated air through the HVAC system (see paragraph [0005]),
a controller (202, Fig. 2A, see paragraph [0066]).
Atrensmeier does not teach a current sensor configured to detect a current supplied to the electronically controlled circulator motor and a controller configured determine whether the current supplied to the electronically controlled circulator motor is outside of a specified operating range and to disable the gas valve in response to determining that the current supplied to the electronically controlled circulator motor is outside of the specified operating current range, wherein the detected current to the electronically controlled circulator motor outside of the 
 MacKenzie teaches a boiler (MacKenzie, Title) with a circulator motor (MacKenzie, 310, Fig. 3, [0033]) and a controller which detects circulator failure based on too much or too little current in the circulator motor (MacKenzie, see paragraph [0033], 313, Fig. 3), and can initiate an alarm to turn off power equipment based on the sensor (MacKenzie, paragraph [0018]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier a controller that detects over/under current, as taught by MacKenzie, in order to determine potential electrical issues and whether equipment needs to be replaced.  
Through the combination of references, the controller of MacKenzie would be configured to disable the gas valve (as the gas valve is provided via the combination above) in response to current supplied to the circulator motor being outside of a specified range, as MacKenzie notes that an alarm signal in response to an unusually high current load can result in turning off power equipment to prevent further damage (MacKenzie, paragraph [0018]) and Arensmeier notes that the gas valve is powered by the control board (Arensmeier, paragraph [0066]).
Arensmeier as modified does not teach disabling the gas valve by varying a modulation setting of the gas valve or opening a relay switch electrically coupled with the gas valve to interrupt a gas valve control signal from the controller to the gas valve. 
Greene teaches a gas valve (Greene, 20, Fig. 1, paragraph [0031]) wherein in order to disable the valve, a primary processor disables the gas valve’s relay in order to close the valve (Greene, paragraph [0031], the Examiner notes that closure of the valve is analogous to varying the modulation of the valve, as a variation of the modulation of the valve can constitute closure of the valve). It would have been obvious to one of ordinary skill in the art, prior to the effective 

Regarding claim 2, Arensmeier as modified teaches the HVAC system of claim 1, wherein the current sensor comprises a current transformer (MacKenzie, see paragraph [0033] which notes that the sensor 313 monitors current being drawn through a current transformer).  

Regarding claim 5, Arensmeier as modified teaches the HVAC system of claim 1, wherein that the current sensor comprises a Hall effect sensor (Arensmeier, see paragraph [0064]).

Regarding claim 7, Arensmeier as modified teaches the HVAC system of claim 1, further comprising a return air temperature sensor or a supply air sensor in communication with the controller (Arensmeier, 224, paragraph [0075]). 
Through the combination of references, the controller of MacKenzie would be configured to disable the gas valve (as the gas valve is provided via the combination above) in response to a detected return air temperature or a detected supply air temperature outside of a specified operating temperature range, as MacKenzie notes that an alarm signal in response to temperature deviating from a predetermined temperature can result in turning off power equipment to prevent further damage (MacKenzie, paragraph [0018] and paragraph [0035]) and Arensmeier notes that the gas valve is powered by the control board (Arensmeier, paragraph [0066]).

Regarding claim 8, Arensmeier as modified teaches the HVAC system of claim 1, further comprising a pressure sensor (Arensmeier, paragraph [0078]) or an air flow sensor in communication with the controller (the air flow sensor is not required as the claim is claimed in the alternative, but is however taught in paragraph [0075]).
Through the combination of references, the controller of MacKenzie would be configured to disable the gas valve (as the gas valve is provided via the combination above) in response to a detected pressure or a detected air flow outside of a specified operating air flow range, as MacKenzie notes that an alarm signal in response to air flow deviating from a predetermined temperature can result in turning off power equipment to prevent further damage (MacKenzie, paragraph [0018] and paragraph [0042]) and Arensmeier notes that the gas valve is powered by the control board (Arensmeier, paragraph [0066]).

Regarding claim 10, Arensmeier as modified teaches the HVAC system of claim 1, wherein the controller is configured to detect a voltage of a control signal supplied to the circulator motor (Arensmeier, paragraph [0072] notes that 206 may be a voltage sensor).  

Regarding claim 11, Arensmeier as modified teaches the HVAC system of claim 1, wherein the circulator motor includes one or more taps, and the controller is configured to detect a current in the one or more taps of the circulator motor (Arensmeier, see paragraph [0017]).

Regarding claim 14, Arensmeier as modified teaches the HVAC system of claim 1, wherein the controller is configured to receive the detected current during at least one of a startup 

Regarding claim 15, see the rejection of claim 1 as the limitations are the same. 

Regarding claim 16, see the rejection of claim 2 as the limitations are the same.

Regarding claim 18, see the rejection of claim 7 as the limitations are the same.

Regarding claim 19, see the rejection of claim 1 as the limitations are the same

Regarding claim 21, Arensmeier as modified teaches the HVAC system of claim 1, wherein the current sensor is integrated with the controller or is located on a same circuit board as the controller (MacKenzie, paragraph [0025]). Application No.: 16/128,0435  

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of MacKenzie and Greene, further in view of Beihoff (US 5,233,324 – previously cited).

Regarding claim 3, Arensmeier as modified teaches the HVAC system of claim 2, further comprising one or more wires or bus bars coupled to the circulator motor to supply the 
Arensmeier as modified does not specifically teach wherein at least one of the one or more wires or bus bars extends through the current transformer. The Examiner notes that Arensmeier teaches that the current sensor monitors current being drawn through the current transformers (MacKenzie, paragraph [0033]).
Beihoff teaches a current transformer (Beihoff, Title) in which the current transformer teaches a wire which extends through the current transformer (Beihoff, 4, Fig. 1, the wire 4 extends through the current transformer 2 as described in at least col. 2, lines 4-10). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of at least one wire extending through the current transformer, as taught by Beihoff, in order increase the current range (Beihoff, col. 1, lines 10-15). 

Regarding claim 4, Arensmeier as modified teaches the HVAC system of claim 3, wherein the at least one wire or bus bar extending through the current transformer is coupled with a multi-position connector on a circuit board (MacKenzie, Fig. 3 shows the control board featuring multiple connections).  

Regarding claim 17, Arensmeier as modified teaches the method of claim 16, further comprising one or more wires or bus bars coupled to the circulator motor to supply the current to the circulator motor (see Arensmeier, Fig. 3 which shows wires connecting the control unit and the circulator motor). 

Beihoff teaches a current transformer (Beihoff, Title) in which the current transformer teaches a wire which extends through the current transformer (Beihoff, 4, Fig. 1, the wire 4 extends through the current transformer 2 as described in at least col. 2, lines 4-10). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of at least one wire extending through the current transformer, as taught by Beihoff, in order increase the current range (Beihoff, col. 1, lines 10-15). 
Through the combination, Arensmeier as modified teaches the at least one wire or bus bar extending through the current transformer is coupled with a multi-position connector on a circuit board (MacKenzie, Fig. 3 shows the control board featuring multiple connections).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of MacKenzie, Greene Beihoff, further in view of Arensmeier (US 2014/0074730 – hereinafter referred to as Arensmeier ‘730, previously cited) and Kenji (JP2017112674A – previously cited).

Regarding claim 6, Arensmeier as modified teaches the HVAC system of claim 5, but does not teach a panel including an electrically-conductive trace electrically coupled with the circulator motor to supply the current to the circulator motor, 

Arensmeier ‘730 teaches an HVAC system (Arensmeier ‘730, Title) which teaches a boiler system (Arensmeier ‘730, paragraph [0080]) which features a circulator blower (Arensmeier ‘730, 114, see paragraph [0006]) that circulates air from a burner (Arensmeier ‘730, 126, see paragraph [0008]), a current sensor (Arensmeier ‘730, see paragraph [0138]) and a gas valve (Arensmeier ‘730, 128, paragraph [0138]), with a panel (Arensmeier ‘730, 318, Fig. 2) that connects the current sensor to the air handler unit which features the burner, circulator blower, and motor (Arensmeier ‘730, see the connection between 318, 324, 304 in Fig. 2, paragraph [0010], see paragraph [0015]). The Examiner notes that wiring is sufficient to read on an electrically conductive trace per Applicant’s Specification at paragraph [0020]. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified, with a panel which is coupled to the motor to a panel, as taught by Arensmeier ‘730, in order to allow for access to the electrical equipment powering the motor.  
Kenji teaches a panel with a current sensor mounted (see Kenji, 4, Fig. 1, see Abstract), where the current sensor is mounted on an opposite side of the panel from an electrically conductive trace (see Kenji, Abstract which notes the wiring space is under the current sensor attaching part 3 which therefore results in the wiring being opposite of where the sensor is mounted per Fig. 1). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified, with a current sensor mounted on a panel opposite of an 
Through the combination, the Hall effect sensor would be mounted on the panel as Arensmeier as modified teaches a current sensor being a Hall effect sensor and Kenji teaches a current sensor mounted on a panel.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of MacKenzie and Greene, further in view of Erdman (US 5,076,780 – previously cited).

Regarding claim 9, Arensmeier as modified teaches the HVAC system of claim 1, but does not specifically teach the specified operating current range includes a current value corresponding to a 120 VAC supply. Erdman teaches a control system for a gas fired combustion air heating appliance which features an air blower (Erdman 28, see col. 2, lines 31-45),  circulator fan blower (Erdman 34, see col. 2, lines 31-45), gas valve (Erdman, Abstract) wherein the control system has a plurality of current sensors (Erdman, claim 1) and the control system is powered by single phase 120 V supply (Erdman, col. 2, lines 46-50). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of using a current range which corresponds to a 120 V supply, as taught by Erdman, as Erdman teaches that the use of such power supplies are suitable in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of MacKenzie and Greene, further in view of Broker (US 9,178,447) and Muldoon (US 2003/0160519 – previously cited).

Regarding claim 12, Arensmeier as modified teaches the HVAC system of claim 11, but does not teach the controller is configured to detect whether the circulator motor includes a shared optoisolator between the taps of the circulator motor, to identify a type of the circulator motor.  
Broker teaches a motor control assembly where the motor controller includes multiple taps which are connected by a shared optoisolator (Broker, claim 14 notes that the second optoisolator is coupled to the motor controller and a third and fourth tap). Muldoon teaches that a motor can be identified by sensing the control termini of wires by optoisolators (Muldoon, paragraph [0082]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with the teaching of identifying the motor by using an optoisolator as taught by Muldoon and a motor with a shared optoisolator between taps as taught by Broker, in order to accurately identify the motor. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of MacKenzie and Greene, further in view of Kirschbaum (US 4,465,962 – previously cited).

Regarding claim 13, Arensmeier as modified teaches the HVAC system of claim 1, but does not teach the circulator motor comprises one of a permanent split capacitance motor and an X-13 electronically commutated motor.  
Kirschbaum teaches that permanent split capacitor motors achieves a balanced operation at more than one operating point by adjusting the voltage supplied to main and auxiliary windings (Kirschbaum, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MacKenzie as modified with a permanent split capacitance motor as taught by Kirschbaum, in order to achieve a balanced operation at more than one operating point (Kirschbaum Abstract). 

Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 
Applicant arguments are directed to the 35 USC 103 rejections made in the previous office action. Applicant firstly argues that Arensmeier does not teach an electronically controller circulator motor, see Applicant Remarks, pg. 10. Applicant asserts that the motor of Arensmeier is a PSC motor which is not an electronically controlled circulator motor. The Examiner has considered the argument but respectfully disagrees as Arensmeier clearly teaches a motor which is used to power the circulator blower to circulate heated air which clearly reads on what is required of the claim. Therefore since the claim does not specify anything other than a motor to control a circulator to circulate heated air through the HVAC system, which is met by at least paragraph [0005] of Arensmeier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/               Examiner, Art Unit 3763                                                                                                                                                                                         
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763